


EXHIBIT 10.4
    
    
FIRST AMENDMENT TO CONSENT TO SUBLEASE
This First Amendment to Consent to Sublease (this “Amendment”) is executed as of
August 28, 2015, between FSP-SUNNYVALE OFFICE PARK, LLC, a Delaware limited
liability company (“Landlord”), GOOGLE INC., a Delaware corporation (“Tenant”),
and JUNIPER NETWORKS, INC., a Delaware corporation (“Subtenant”).
RECITALS:
A.Tenant’s predecessor-in-interest with respect to the Lease (defined below) and
Landlord entered into that certain Lease dated as of June 18, 1999 (the
“Original Lease”), as amended by that certain First Amendment to Lease dated
February 28, 2000 (the “First Amendment”), as further amended by that certain
Lease Commencement Date Certificate dated July 26, 2000 (the “Commencement
Certificate”), as further amended by that certain Second Amendment to Lease
dated as of October 14, 2009 (the “Second Amendment”), and as further amended by
that certain Assignment and Assumption of Lease Agreement dated as of August 18,
2014 (the “Assignment”), and as further amended by that certain Consent to
Assignment and Third Amendment to Lease dated as of August 18, 2014 (the
“Consent and Amendment”) (the Original Lease, the First Amendment, the
Commencement Certificate, the Second Amendment, the Assignment and the Consent
and Amendment are collectively known as the “Lease”), under which Landlord is
leasing to Tenant the entire office building, consisting of 144,315 rentable
square feet of space (the “Leased Premises”), located at 1194 Mathilda Avenue,
Sunnyvale, California 94089 and commonly known as 1194 Mathilda (the
“Building”). Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Lease.


B.Tenant and Subtenant entered into a Sublease Agreement dated as of August 18,
2014 (the “Sublease”), under which Tenant subleased the Leased Premises to
Subtenant. Landlord consented to the Sublease in the Consent to Sublease dated
as of August 18, 2014 (the “Consent”).


C.Tenant and Subtenant have entered into a First Amendment to Sublease dated as
of June 30, 2015 (the “Sublease Amendment”), wherein Tenant and Subtenant are
extending the term of the Sublease and making certain other changes to the
Sublease, as more particularly described in the Sublease Amendment, an executed
copy of which is attached hereto as Exhibit A.


D.Landlord hereby consents to the Sublease Amendment, subject to the terms and
conditions contained herein.


AGREEMENTS:
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Consent. Subject to the terms and conditions contained in the Consent and this
Amendment, Landlord hereby consents to the Sublease Amendment. Landlord’s
consent contained herein shall not waive its rights as to any subsequent
renewal, assignment, sub-sublease or other transfer and shall not be construed
as a consent to any modifications of the terms of the Lease (as opposed to the
Sublease) contained in the Sublease Amendment (if any) unless such modifications
are expressly set forth in this Amendment.


2.Full Force and Effect. Except as otherwise provided herein, the Consent among
Landlord, Tenant and Subtenant shall remain in full force and effect.


3.Payment of Landlord's Attorneys’ Fees. Subtenant's delivery to Landlord of all
attorneys’ fees incurred by Landlord associated with this Amendment, as
established by Landlord’s delivery to Subtenant of an invoice for such fees with
a reasonable summary thereof, shall be a condition precedent to Landlord's
consent as provided in Section 1.


4.Brokerage. In no event shall Landlord be liable for any leasing or brokerage
commission with respect to the negotiation and execution of the Sublease
Amendment or this Amendment, and Tenant and Subtenant shall each jointly and
severally indemnify, defend and hold Landlord harmless from and against all
costs, expenses, attorneys’ fees




--------------------------------------------------------------------------------




and other liability for commissions or other compensation claimed by any broker
or agent claiming the same by, through or under the indemnifying party with
respect to the Sublease Amendment or this Amendment.


5.Ratification. Tenant and Subtenant hereby ratify and confirm their respective
obligations under the Lease, and represent and warrant to Landlord that, as of
the date hereof, they have no defenses thereto. Additionally, Tenant and
Subtenant further confirm and ratify that, as of the date hereof, (a) the Lease
is and remains in good standing and in full force and effect, (b) neither of
such parties has any claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord, Tenant or Subtenant, and (c) all
tenant finish-work allowances provided to Tenant under the Lease or otherwise,
if any, have been paid in full by Landlord to Tenant, and Landlord has no
further obligations with respect thereto.


6.Prohibited Persons and Transactions. Tenant and Subtenant each acknowledges
that the representations and warranties made in Section 20 of the Consent to
Sublease (pertaining to OFAC) remain valid and are remade as of the date of this
Amendment.


7.Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord, Tenant,
and Subtenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of this Amendment and the terms of the Lease,
the terms of this Amendment shall prevail. This Amendment shall be governed by
the laws of the state in which the Leased Premises are located.


8.Confidentiality. Landlord, Tenant and Subtenant acknowledge that the terms and
conditions of the Sublease and the Consent, as amended by the Sublease Amendment
and this Amendment, are to remain confidential on the same terms and conditions
of Section 22 of the original Consent.


9.Amendment; Entire Agreement. This Amendment shall not be amended or modified
except by an instrument in writing signed by all the parties hereto and this
Amendment contains all of the agreements, understandings, representations and
warranties of the parties with respect to the subject matter hereof.


10.Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one document. To facilitate execution of this Amendment, the parties
hereto may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




EXECUTED as of the date first written above.
LANDLORD:
 
 
FSP-SUNNYVALE OFFICE PARK, LLC, a
 
 
 
 
Delaware limited liability company
 
 
 
 
By: /s/ Joseph A. Corrente
 
 
 
 
Name: Joseph A. Corrente
 
 
 
 
Title: Executive Vice President
 
 
 
 
 
 
 
TENANT:
 
 
GOOGLE INC., a Delaware corporation
 
 
 
 
By: /s/ David Radcliffe 8/31/15
 
 
 
 
Name: David Radcliffe
 
 
 
 
Title: VP. Real Estate
 
 
 
 
 
 
 
SUBTENANT:
 
 
JUNIPER NETWORKS, INC., a Delaware
 
 
 
 
corporation
 
 
 
 
By: /s/ Mitchell Gaynor
 
 
 
 
Name: Mitchell Gaynor
 
 
 
 
Title: Executive Vice President
 















